DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/22 (hereinafter “02/28/22 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 02/28/22 Amendment, claims 1, 6, 14, 18, & 19 were amended.  No claims were cancelled (claim 11 was previously cancelled), or newly added.  Therefore, claims 1-10, & 12-21 remain pending in the application.  
4.	The 02/28/22 Amendment has overcome the claim objections and the rejections under §§ 112(b) previously set forth in the Final Office Action mailed 11/29/21 (hereinafter “11/29/21 Action”).
5.	The rejections under § 103 have been updated to address the new claim limitations, and maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
8.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
11.	The claim limitation in independent claims 1 and 14 of “means for cooling” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the recitation “means” coupled with functional language “for cooling” without reciting sufficient structure to achieve the function.  
12.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
13.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
Components associated with circulation of a cooling fluid, including a plurality of inner tubes for the circulation of cooling fluid [e.g
Thermoelectric circuit – pg. 11, lines 20-30; and
Components associated with facilitating an endothermic reaction – see pg. 11, line 31- pg. 12, line 8.  
14.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
15.	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
16.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 1, 3-10, & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0027449 to Godara et al. ("Godara") in view of U.S. Patent No. 10,321,933 to Ramee et al. (“Ramee”).
20.      	Regarding claim 1, Godara teaches an electrosurgical device comprising: 
a probe [probe (100) - ¶’s [0036]-[0038], [0048]; FIG. 1A] having an outer diameter [outer diameter of shaft (122) - ¶’s [0036], [0040]], a proximal region [proximal region (108) - ¶[0036]], and a distal region [distal region (104) - ¶[0036]], the probe comprising an electrically insulated portion [electrically insulated portion (116) - ¶[0038]] located at the proximal region, a conductive portion [exposed conductive portion (118) - ¶[0038]] for delivering energy to a target site located at the distal region [¶[0038]], a probe hub [hub (114) - ¶[0039]; FIGS. 1A-1C] coupled to a proximal end of the probe [FIGS. 1A-1C], and a means for cooling at least a portion of the probe [at least first internal tube (130) - ¶’s [0047]-[0048]; FIGS. 1C, 3C; see also ¶’s [0052]-[0054]] and the target site [NOTE: cooling at least a portion of the probe which includes the distal region thereof (see the position of the distal end of tube (130) in, e.g., FIG. 1C where cooling fluid is circulated) will also have the resultant effect of cooling the target site (which is adjacent the distal region of the probe)];  
the probe and cannula may be structured such that when the probe is fully disposed within the cannula, the distal end of the probe protrudes or extends from the distal end of the cannula”); see also ¶[0104] (“the position of a probe within a cannula or introducer may be altered by advancing and/or retracting the probe to provide an appropriately sized exposed electrode 118 to produce the desired lesion”)], wherein the outer diameter of the probe and the inner diameter of the introducer define a lumen in the form of an annular ring… [see ¶[0081] (“[t]he lumen of cannula 604 may also be sized to accommodate the diameter of probe 100”); NOTE: the outer diameter of the probe (100) must be less than the inner diameter of introducer (604) so as to allow introducer (604) to receive probe (100).  As such, the space between the outer diameter of the probe and the inner diameter of the introducer, no matter how small, therefore defines a lumen in the form of an annular ring, as broadly as currently claimed]. 
In summary, and as noted in detail above, Godara teaches: 
a probe (100);
a probe hub (114);
an introducer (604) for facilitating insertion of the distal region of the probe into a body of a subject near the target site;
the outer diameter of the probe (100) is less than the inner diameter of introducer (604) so as to allow introducer (604) to receive probe (100), with the space between the outer diameter of probe (100) and the inner diameter of introducer (604) defining a lumen in the form of an annular ring; and
the conductive portion of probe (100) extends past the distal end of introducer (604) during energy delivery to the target site.
PROBE/INTRODUCER ASSEMBLY WITH LIQUID FLOW 
Godara does not, however, teach that liquid flows in the lumen formed between the outer diameter of the probe (100) and the inner diameter of the introducer (604) during a procedure to reduce the temperature of tissue at the target site, nor that the probe hub (114) and an introducer hub are engaged with one another so as to fix the position of the probe (100) relative to the introducer (604).
As such, Godara does not teach the following limitations:
further wherein a liquid-tight seal is formed between the proximal region of the probe and the proximal end of the introducer; and
a side port for injecting a liquid, wherein the side port is in liquid communication with the lumen, wherein the electrosurgical device is configured such that the liquid injected into the side port travels through the lumen around the electrically insulated portion of the probe and then exits the distal end of the introducer through the lumen between the outer diameter of the probe and the inner diameter of the introducer for delivery to the target site to reduce the temperature of tissue at the target site, 
wherein engagement between the introducer hub and the probe hub fixes a position of the probe relative to the introducer.  
Ramee, in a similar field of endeavor, teaches an apparatus (8) for accessing a body lumen (not shown) and/or delivering one or more instruments (including instruments used in electrophysiology procedures, such as mapping and ablation procedures - see col. 9, ll. 1-18) that includes an introducer sheath (10). 
More particularly, and with reference to the excerpt of FIG. 1 of Ramee (provided below) Ramee teaches: 

    PNG
    media_image1.png
    262
    579
    media_image1.png
    Greyscale

Excerpt of FIG. 1 of RAMEE
	Introducer (10) & Introducer Hub (20) 
an introducer sheath (10) comprising an elongate tubular member (11) including a proximal end or portion (12), a distal end or portion (14) sized for introduction into a body lumen, a lumen (16) extending between the proximal and distal portions (12, 14) along a central longitudinal axis (18) [col. 4, ll. 13-39; FIG. 1];
an introducer sheath hub (20) at the proximal end (12); 
Device & Device Hub (60) 
Lumen (16) of introducer sheath (10) can receive a variety of devices [see col. 4, ll. 43-47 (“The lumen 16 may be sized for receiving a guide wire, procedure catheter, cardiac lead, needle, or other medical device or instrument (not shown)…”)];
A device inserted through lumen (16) includes a hub; an exemplary device, shown as a dilator (50) in FIG. 1 (above), includes a hub (60) at its proximal portion (52) [see col. 8, ll. 32-36];  
Probe Hub (60) Engages Introducer Hub (20) to Fix the Position of the Probe/Introducer 
The device hub engages the introducer hub; hub (60) includes one or more connectors for connecting the device to sheath hub (20) [see col. 8, ll. 32-36 (“A dilator hub 60 is provided on the proximal portion 52 that includes one or more connectors 58, e.g., internal threads or other connectors corresponding to the connector(s) on the sheath hub 20 of the introducer sheath 10”)];    
Positioning of Distal End of Device  
the distal end of the device extends past the distal end of introducer sheath (10) [see col. 8, ll. 41-43 (“…such the dilator distal portion 54 extends a predetermined distance from an outlet 15 of the introducer sheath 10 when the connectors 28, 58 are fully engaged”)];  
Side Port and Liquid Flow around Inserted Device 
a side port (23) for injecting a liquid [saline or other fluid – col. 5, ll. 46-60];
the side port [(23)] is in liquid communication with the lumen (16); 
liquid injected into the side port (23) travels through the lumen (16) and around the inserted device/instrument and exits the distal end of the introducer for delivery to the target site [see col. 5, ll. 52-57 (“a source of saline or other fluid, e.g., a syringe (not shown), may be coupled to the stopcock 23b to infuse fluid through the side port 23 into the passage 25 and lumen 16, e.g., around one or more instruments introduced into the passage 25 and lumen 16”); and FIG. 1];   
Liquid Exits the Distal End of the Introducer
the distal end of introducer sheath (10) is open [clearly shown in FIG. 1; and as evidenced by the fact that Ramee also teaches that the distal end of the device can extend past the distal end of introducer sheath (10) [see col. 8, ll. 41-43];
lumen (16) is used for delivering fluids/agents/materials therethrough [see col. 4, ll. 43-47 (“The lumen 16 may be sized for receiving a guide wire, procedure catheter, cardiac lead, needle, or other medical device or instrument (not shown), and/or for delivering fluids or other flowable agents or materials therethrough, as described further below”)];
discussed in greater detail below in the “Response to Arguments” section.
Liquid-Tight Seal
sheath hub (20) a valve (26) for providing a substantially fluid-tight seal to prevent substantial flow of blood or other fluids proximally from the tubular member lumen (16) through passage (25) and out the proximal end (22) [col. 4, ll. 34-39; col. 5, ll. 22-41; and FIG. 1]; and
valve (26) includes a component that provides a seal when one or more instruments are introduced into the passage (25) [col. 4, ll. 34-39; col. 5, ll. 22-41; and FIG. 1].  
Accordingly, in view of the foregoing, and with particular regard to the explicit claim limitations at issue, Ramee teaches: 
further wherein a liquid-tight seal is formed between the proximal region of the probe and the proximal end of the introducer [introducer sheath (10) includes a sheath hub (20) on the proximal end (12), which includes a valve (26) for providing a substantially fluid-tight seal to prevent substantial flow of blood or other fluids proximally from the tubular member lumen (16) through passage (25) and out the proximal end (22).  Ramee further teaches that valve (26) 
a side port [side port (23); FIG. 1] for injecting a liquid [saline or other fluid – col. 5, ll. 46-60], wherein the side port [(23)] is in liquid communication with the lumen, wherein the electrosurgical device is configured such that the liquid injected into the side port travels through the lumen, around the [entire device], and then exits the distal end of the introducer through the lumen between the outer diameter of the probe and the inner diameter of the introducer [col. 4, ll. 43-47; col. 5, ll. 52-57; col. 8, ll. 41-43; also discussed in greater detail below in the “Response to Arguments” section] for delivery to the target site to reduce the temperature of tissue at the target site [see col. 5, ll. 52-57 (“a source of saline or other fluid, e.g., a syringe (not shown), may be coupled to the stopcock 23b to infuse fluid through the side port 23 into the passage 25 and lumen 16, e.g., around one or more instruments introduced into the passage 25 and lumen 16”); and FIG. 1; (it is noted that Applicant’s claim 2 currently lists saline as an example of the claimed liquid which is used to reduce the temperature of tissue at the target site)];   
and wherein engagement between the introducer hub and the probe hub fixes the position of the probe relative to the introducer [see col. 8, ll. 32-36 (“A dilator hub 60 is provided on the proximal portion 52 that includes one or more connectors 58, e.g., internal threads or other connectors corresponding to the connector(s) on the sheath hub 20 of the introducer sheath 10”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Godara such that introducer (604) include an introducer hub at its proximal end that includes a side port for injecting a liquid, wherein the side port is in liquid communication with the lumen, wherein the electrosurgical device is configured such that the liquid injected into the side port travels through the lumen around the electrically as modified, the liquid would flow around the body of probe (100), including its electrically insulated portion, when probe (100) is inserted into introducer (604) given that the electrically insulated portion is located at the proximal region of the probe (100), the probe hub (114) is at the proximal end of the probe (100), the introducer hub (20) which includes the side port is at the proximal end of the introducer, and the probe hub (114) and introducer hub are engaged/fixed at their respective proximal ends, and the liquid flows distally] and then exits the distal end of the introducer through the lumen between the outer diameter of the probe and the inner diameter of the introducer for delivery to the target site to reduce the temperature of tissue at the target site, wherein a liquid-tight seal is formed between the proximal region of the probe and the proximal end of the introducer, and wherein engagement between the introducer hub and the probe hub fixes the position of the probe relative to the introducer, all as taught by Ramee, for the following reasons.  
First, provision of the side port as part of the introducer hub, as taught by Ramee [Ramee, col. 5, ll. 52-57], provides the advantage of allowing saline (or other fluid) to be provided to the treatment site for therapeutic purposes.  
Second, the liquid-tight seal formed between the proximal region of the probe and the proximal end of the introducer provides the advantage of preventing the flow of blood or other fluids (such as the saline introduced through the side port) out of the proximal end of the introducer [Ramee, col. 5, ll. 32-41].
Finally, engagement between the introducer hub and the probe hub [to] fix the position of the probe relative to the introducer provides the advantage of facilitating a procedure for a surgeon/user by eliminating the need to separately manipulate/control the two components independently of one another and/or to maintain them in a desired/stable position relative to one another throughout the course of the procedure. 
claim 3, the combination of Godara and Ramee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ramee further teaches wherein the liquid [saline] is supplied to the side port [side port (23)] via tubing [flexible tubing (23a)] connected to a liquid introduction apparatus [syringe (not shown) – connected to tubing (23a) via stopcock (23b)], wherein the liquid introduction apparatus [syringe] is removable from the tubing [removable from tubing (23a) via disconnection from stopcock (23b)], wherein removal of the liquid introduction apparatus [syringe] creates an opening in the tubing, wherein the opening in the tubing provides a vent for the electrosurgical device [when stopcock (23b) is in the open position, and the syringe has been removed, the open end of tubing (23a) will be open/exposed to outside air via stopcock (23b) being in the open position] [col. 5, ll. 46-60; FIG. 1].
22.	Regarding claim 4, the combination of Godara and Ramee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ramee further teaches wherein the side port [side port (23)] is located adjacent the proximal end of the introducer [as broadly as claimed, and as clearly seen in FIG. 1, side port (23) is located adjacent the proximal end of introducer (10) – col. 4, ll. 34-40; col. 5, ll. 22-31; FIG. 1].
23.	Regarding claim 5, the combination of Godara and Ramee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ramee further teaches wherein the liquid tight seal is formed between the introducer hub [(20)] and the probe hub [e.g., col. 5, ll. 22-41; col. 7, ll. 47-57; & FIG. 1],
and wherein engagement between the introducer hub [(20)] and the probe hub connects the introducer [(10)] to the proximal region of the probe [see col. 8, ll. 32-36; FIG. 1].
24.	Regarding claim 6, the combination of Godara and Ramee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
hub (20)] coupled to the proximal end [(12)] of the introducer [(10)] [clearly seen in FIG. 1],
wherein the side port [(23)] comprises a T-joint, wherein the T-joint connects the proximal region of the probe to the proximal end of the introducer [as broadly as claimed, side port (23) is part of hub (20) and forms a T-joint together therewith as seen in FIG. 1] [see also col. 5, line 61 – col. 6, line 2; col. 9, ll. 1-18; col. 9, ll. 37-45; FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara and Ramee, such that the side port is defined by an introducer hub coupled to the proximal end of the introducer, the side port is part of a T-joint, wherein the T-joint connects the proximal region of the probe to the proximal end of the introducer, since such modification amounts merely to the use of a known joint configuration in a known manner, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
25.	Regarding claim 7, the combination of Godara and Ramee teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Ramee further teaches wherein the T-joint forms the liquid tight seal with the proximal region of the probe via a hub connecting the T-joint to the proximal region of the instrument inserted in the introducer [col. 5, line 61 – col. 6, line 2; col. 9, ll. 1-18; col. 9, ll. 37-45; FIG. 1].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara and Ramee such that the T-joint forms the liquid tight seal with the proximal region of the probe via a hub connecting the T-joint to the proximal region of the probe, since the hub includes the side port, and the liquid-tight seal formed between the proximal region of the probe and the proximal end of the introducer provides the advantage of preventing the flow of blood or other fluids (such as 
26.	Regarding claim 8, the combination of Godara and Ramee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Godara further teaches wherein the means for cooling comprises a first internal tube [first internal tube (130) - ¶[0048]; FIG. 3C] for delivering a cooling fluid to or removing the cooling fluid from the distal region of the probe [¶[0048]].
27.	Regarding claim 9, the combination of Godara and Ramee teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Godara further teaches wherein the means for cooling further comprises a second internal tube [second internal tube (131) - ¶[0048]; FIG. 3C] for delivering the cooling fluid to or removing the cooling fluid from the distal region of the probe [¶[0048]].
28.	Regarding claim 10, the combination of Godara and Ramee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ramee further teaches wherein the introducer is configured to be secured to the instrument inserted in the introducer to minimize movement of the probe during use of the electrosurgical device [col. 5, line 61 – col. 6, line 2; col. 8, ll. 32-36; col. 9, ll. 1-18; col. 9, ll. 37-45; FIG. 1].
29.	Regarding claim 12, the combination of Godara and Ramee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Godara further teaches a temperature sensor [probe (100) may comprise at least one temperature sensing device (112) - ¶’s [0057]-[0059]; FIGS. 1A-1C].  
30.	Regarding claim 13, the combination of Godara and Ramee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

31.	Regarding claim 14, Godara teaches a method for creating a lesion at a target site within a body of a subject using an electrosurgical device [e.g., Abstract; ¶[0028]] that includes a probe [probe (100) - ¶’s [0036]-[0038], [0048]; FIG. 1A] having a proximal region [proximal region (108) - ¶[0036]], and a distal region [distal region (104) - ¶[0036]], an introducer [hollow elongate introducer or cannula (604) - ¶[0081]; FIG. 6] having a proximal end [FIG. 6] and a distal end [FIG. 6], … the method comprising: 
inserting the probe into the body of the subject via the introducer [¶[0081]], wherein the probe has an outer diameter [outer diameter of shaft (122) - ¶’s [0036], [0040]] and the introducer [(604)] has an inner diameter extending from the proximal end to the distal end [the introducer has an inner diameter extending from its proximal end to its distal end - ¶[0081]; FIG. 6], the outer diameter of the probe and the inner diameter of the introducer defining a lumen in the form of annular ring… [see ¶[0081] (“[t]he lumen of cannula 604 may also be sized to accommodate the diameter of probe 100”); NOTE: the outer diameter of the probe (100) must be less than the inner diameter of introducer (604) so as to allow introducer (604) to receive probe (100).  As such, the space between the outer diameter of the probe and the inner diameter of the introducer, no matter how small, therefore defines a lumen in the form of an annular ring, as broadly as currently claimed],…[and] a probe hub [hub (114) - ¶[0039]; FIGS. 1A-1C] coupled to the proximal region of the probe [FIGS. 1A-1C]…; [and]
delivering energy from an energy source through the distal region of the probe to the target site for creating the lesion at the target site [¶’s [0028], [0039], [0043], [0052], [0068], [0075], [0080], [0083], [0084]; FIG. 6], wherein the probe comprises a means for cooling at least a portion of the probe [at least first internal tube (130) - ¶’s [0047]-[0048]; FIGS. 1C, 3C; see also NOTE: cooling at least a portion of the probe which includes the distal region thereof (see the position of the distal end of tube (130) in, e.g., FIG. 1C where cooling fluid is circulated) will also have the resultant effect of cooling the target site (which is adjacent the distal region of the probe)].   
In summary, and as noted in detail above, Godara teaches: 
a probe (100);
a probe hub (114);
an introducer (604) for facilitating insertion of the probe into the body of the subject; and
the outer diameter of the probe (100) is less than the inner diameter of introducer (604) so as to allow introducer (604) to receive probe (100), with the space between the outer diameter of probe (100) and the inner diameter of introducer (604) defining a lumen in the form of an annular ring.
PROBE/INTRODUCER ASSEMBLY WITH LIQUID FLOW 
Godara does not, however, teach that liquid flows in the lumen formed between the outer diameter of the probe (100) and the inner diameter of the introducer (604) during a procedure, nor that the probe hub (114) and an introducer hub are engaged with one another. 
As such, Godara does not teach the following limitations:
[the] introducer (604) having… a side port for injecting a liquid;
wherein [the] probe hub (114) coupled to the proximal region of the probe engages an introducer hub coupled to the proximal end of the introducer, 
further wherein a liquid-tight seal is formed between the proximal region of the probe and the proximal end of the introducer; and

Ramee, in a similar field of endeavor, teaches an apparatus (8) for accessing a body lumen (not shown) and/or delivering one or more instruments (including instruments used in electrophysiology procedures, such as mapping and ablation procedures - see col. 9, ll. 1-18) that includes an introducer sheath (10). 
More particularly, and with reference to the excerpt of FIG. 1 of Ramee (provided above in the rejection of independent claim 1) Ramee teaches: 
	Introducer (10) & Introducer Hub (20) 
an introducer sheath (10) comprising an elongate tubular member (11) including a proximal end or portion (12), a distal end or portion (14) sized for introduction into a body lumen, a lumen (16) extending between the proximal and distal portions (12, 14) along a central longitudinal axis (18) [col. 4, ll. 13-39; FIG. 1];
an introducer sheath hub (20) at the proximal end (12); 
Device & Device Hub (60) 
Lumen (16) of introducer sheath (10) can receive a variety of devices [see col. 4, ll. 43-47 (“The lumen 16 may be sized for receiving a guide wire, procedure catheter, cardiac lead, needle, or other medical device or instrument (not shown)…”)];
A device inserted through lumen (16) includes a hub; an exemplary device, shown as a dilator (50) in FIG. 1 (above), includes a hub (60) at its proximal portion (52) [see col. 8, ll. 32-36];  
Probe Hub (60) Engages Introducer Hub (20) 
The device hub engages the introducer hub; hub (60) includes one or more connectors for connecting the device to sheath hub (20) [see col. 8, ll. 32-36 (“A dilator hub 60 is provided on the proximal portion 52 that includes one or more connectors 58, e.g., internal threads or other connectors corresponding to the connector(s) on the sheath hub 20 of the introducer sheath 10”)];    
Side Port and Liquid Flow around Inserted Device 
a side port (23) for injecting a liquid [saline or other fluid – col. 5, ll. 46-60];
the side port [(23)] is in liquid communication with the lumen (16); 
liquid injected into the side port (23) travels through the lumen (16) and around the inserted device/instrument and exits the distal end of the introducer for delivery to the target site [see col. 5, ll. 52-57 (“a source of saline or other fluid, e.g., a syringe (not shown), may be coupled to the stopcock 23b to infuse fluid through the side port 23 into the passage 25 and lumen 16, e.g., around one or more instruments introduced into the passage 25 and lumen 16”); and FIG. 1];   
Liquid Exits the Distal End of the Introducer
the distal end of introducer sheath (10) is open [clearly shown in FIG. 1; and as evidenced by the fact that Ramee also teaches that the distal end of the device can extend past the distal end of introducer sheath (10) [see col. 8, ll. 41-43];
lumen (16) is used for delivering fluids/agents/materials therethrough [see col. 4, ll. 43-47 (“The lumen 16 may be sized for receiving a guide wire, procedure catheter, cardiac lead, needle, or other medical device or instrument (not shown), and/or for delivering fluids or other flowable agents or materials therethrough, as described further below”)];
Liquid-Tight Seal
sheath hub (20) a valve (26) for providing a substantially fluid-tight seal to prevent substantial flow of blood or other fluids proximally from the tubular member lumen (16) through passage (25) and out the proximal end (22) [col. 4, ll. 34-39; col. 5, ll. 22-41; and FIG. 1]; and
valve (26) includes a component that provides a seal when one or more instruments are introduced into the passage (25) [col. 4, ll. 34-39; col. 5, ll. 22-41; and FIG. 1].  
Accordingly, in view of the foregoing, and with particular regard to the explicit claim limitations at issue, Ramee teaches: 
[the] introducer [introducer sheath (10)] having… a side port [side port (23); FIG. 1] for injecting a liquid [saline or other fluid – col. 5, ll. 46-60];
wherein [the] probe hub (114) coupled to the proximal region of the probe engages an introducer hub coupled to the proximal end of the introducer [see col. 8, ll. 32-36 (“A dilator hub 60 is provided on the proximal portion 52 that includes one or more connectors 58, e.g., internal threads or other connectors corresponding to the connector(s) on the sheath hub 20 of the introducer sheath 10”)]; 
further wherein a liquid-tight seal is formed between the proximal region of an instrument inserted in the introducer and the proximal end of the introducer [introducer sheath (10) includes a sheath hub (20) on the proximal end (12), which includes a valve (26) for providing a substantially fluid-tight seal to prevent substantial flow of blood or other fluids proximally from the tubular member lumen (16) through passage (25) and out the proximal end 
injecting the liquid [saline or other fluid] from a liquid introduction apparatus [syringe] into the lumen via the side port [(23)], wherein the side port [(23)] is in liquid communication with the lumen, further wherein the liquid travels through the lumen and around the [entire device], and then exits the distal end of the introducer through the lumen between the outer diameter of the probe and the inner diameter of the introducer [col. 4, ll. 43-47; col. 5, ll. 52-57; col. 8, ll. 41-43; also discussed in greater detail below in the “Response to Arguments” section] for delivery to the target site, wherein the liquid is delivered to the target site without removing the probe from the introducer site [see col. 5, ll. 52-57 (“a source of saline or other fluid, e.g., a syringe (not shown), may be coupled to the stopcock 23b to infuse fluid through the side port 23 into the passage 25 and lumen 16, e.g., around one or more instruments introduced into the passage 25 and lumen 16”); and FIG. 1]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Godara such that introducer (604) include a sheath hub at its proximal end that includes a side port for injecting a liquid, that [the] probe hub (114) coupled to the proximal region of the probe engages an introducer hub coupled to the proximal end of the introducer, further wherein a liquid-tight seal is formed between the proximal region of the probe and the proximal end of the introducer; and to include [the step of] injecting the liquid from a liquid introduction apparatus into the lumen via the side port, wherein the side port is in liquid communication with the lumen, further wherein the liquid travels through the lumen and around the electrically insulated portion of the probe [as modified, the liquid would flow around the body of probe (100), including its electrically insulated portion, when probe (100) is inserted into introducer (604) given that the electrically insulated portion is located at the proximal region of the probe (100), the probe hub (114) is at the proximal end of the probe (100), the introducer hub (20) which includes the side port is at the proximal end of the introducer, and the probe hub (114) and introducer hub are engaged/fixed at their respective proximal ends, and the liquid flows distally] and then exits the distal end of the introducer through the lumen between the outer diameter of the probe and the inner diameter of the introducer for delivery to the target site, wherein the liquid is delivered to the target site without removing the probe from the introducer, all as taught by Ramee, for the following reasons.  
Provision of the side port, as taught by Ramee [Ramee, col. 5, ll. 52-57], provides the advantage of allowing saline to be provided (injected) to the treatment site for therapeutic purposes.  
Engagement between the probe hub and the introducer hub provides the advantage of facilitating a procedure for a surgeon/user by eliminating the need to separately manipulate/control the two components independently of one another and/or to maintain them in a desired/stable position relative to one another throughout the course of the procedure. 
The liquid-tight seal formed between the proximal region of the probe and the proximal end of the introducer provides the advantage of preventing the flow of blood or other fluids (such as the saline introduced through the side port) out of the proximal end of the introducer [Ramee, col. 5, ll. 32-41].

32.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Godara and Ramee, as applied to claim 14 above, further in view of U.S. Patent Application Publication No. 2005/0015071 to Brimhall ("Brimhall").
33.	Regarding claim 21, the combination of Godara and Ramee teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  

	Brimhall, in a similar field of endeavor [intravenous (IV) catheters used for directing fluid into or withdrawing fluid from a patient - ¶[0002]], teaches a catheter and introducer needle assembly (10) including a catheter (20) having a central bore (120) that receives needle (40) [¶’s [0025]-[0026]; FIGS. 1-3].   Needle (40) has an outer diameter sized such that the cross sectional area of the needle is less than the cross sectional area of the central bore (120) of the catheter (20). Consequently, an annular space (60) (see FIG. 2A) is defined between the catheter and the needle [¶[0026]; FIG. 2A].  Brimhall additionally teaches that a side port (22) is in fluid communication with the annular space (60) in the catheter (20) so that fluid infused through extension tube (50) will pass into the patient once catheter (20) is properly positioned in the patient (even if the needle is still in position in the catheter) [¶[0027]].
	Further, Brimhall establishes that a preferred flow rate can be based on, among other things, catheter length, the size of the annular space, and the pressure of the fluid [see Brimhall, e.g., ¶’s [0035]-[0036]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara and Ramee such that the lumen provides a liquid velocity from about 14 inches per minute to about 436 inches per minute, since it has been held that, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
In the instant case, the combination of Godara and Ramee teaches the general conditions of the claim, more particularly a lumen having the same cross-sectional shape (annular ring) as that claimed by Applicant, and which is used for the same purpose (injecting a liquid).  The prior art [Brimhall] further recognizes that a preferred flow rate can be based on, e.g., ¶’s [0035]-[0036]].  
As such, it is the Examiner’s position that selection of a desired liquid velocity would have been an obvious matter for one skilled in the art achievable through routine experimentation. 

34.	Claims 2 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Godara and Ramee, further in view of U.S. Patent No. 6,110,103 to Donofrio (“Donofrio”) and Brimhall.
35.	Regarding claim 2, the combination of Godara and Ramee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
As noted above, Ramee further teaches wherein the liquid is a therapeutic agent, saline [col. 5, ll. 52-57], or a combination thereof.
Godara (as modified above) further teaches wherein the liquid exits the distal end of the introducer [(604)] at an opening having a cross sectional shape corresponding to the cross sectional shape of the lumen [NOTE: the lumen is the space between the outer diameter of the probe (100) and the inner diameter of the introducer (604), and therefore is in the form of annular ring; when the probe (100) is fully disposed within the introducer (604), the distal end of the probe protrudes or extends from the distal end of the cannula [e.g., ¶[0093]]; as such, the opening is the opening formed by the lumen at the distal end of the introducer (it has a circular cross sectional shape)], and
wherein the opening has a cross sectional area corresponding to the cross sectional area of the lumen [since the opening is the opening formed by the lumen at the distal end of the introducer, it will necessarily have the same cross sectional area as the lumen].
A.	WIDTH
 allowing for desired device configurations depending on a particular procedure (col. 7, line 58 – col. 8, line 6), as well as providing multiple introducer sheaths having different sizes of sheath lumens and/or outer profiles or lengths (col. 8, ll. 7-18), the combination of Godara and Ramee, as set forth above, does not teach the width of the lumen (which is in the form of annular ring), namely:  
wherein a width of the annular ring ranges from about 0.00175 inches to 0.003 inches.
            	Donofrio, in a similar field of endeavor, teaches an elongated sleeve member (12) having a bore (26) for receiving an instrument [e.g., an endoscope shaft (36)] therein [Donofrio, col. 2, line 66 – col. 3, line 13; FIG. 2].  With reference to FIGS. 2-3, the internal diameter of the bore (26) of sleeve (12) is greater than the outside diameter of the endoscope shaft (36) by a predetermined amount of approximately 0.002 to 0.012 inches, thereby resulting in an annular irrigation channel or space (86) [col. 3, line 65 – col. 4, line 34; FIGS. 2-3].  The value of 0.002 inches falls within Applicant’s claimed range of “about 0.00175 inches to 0.003 inches.”  
            	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara and Ramee to use any art-recognized lumen width for a lumen (that exists between an inner diameter of an introducer or tube and an outer diameter of a device positioned coaxially or concentrically within the introducer or tube) used to deliver a liquid solution to a treatment site, including a width of 0.002 inches (which falls within Applicant’s claimed range of “about 0.00175 inches to 0.003 inches”), as taught by Donofrio, depending on the particular/desired procedure.  Further, courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	B.	CROSS-SECTIONAL AREA
the combination of Godara, Ramee, and Donofrio, as set forth above, does not teach the following limitation concerning the cross sectional area of the annular ring:  
a cross sectional area of the annular ring ranges from about 0.0001 square inch to 0.0003 square inch.
	Brimhall, in a similar field of endeavor [intravenous (IV) catheters used for directing fluid into or withdrawing fluid from a patient - ¶[0002]], teaches a catheter and introducer needle assembly (10) including a catheter (20) having a central bore (120) that receives needle (40) [¶’s [0025]-[0026]; FIGS. 1-3].   Needle (40) has an outer diameter sized such that the cross sectional area of the needle is less than the cross sectional area of the central bore (120) of the catheter (20). Consequently, an annular space (60) (see FIG. 2A) is defined between the catheter and the needle [¶[0026]; FIG. 2A].  
Brimhall additionally teaches that a side port (22) is in fluid communication with the annular space (60) in the catheter (20) so that fluid infused through extension tube (50) will pass into the patient once catheter (20) is properly positioned in the patient (even if the needle is still in position in the catheter) [¶[0027]].
Brimhall further explicitly teaches that “the annular space has a cross sectional area of about 0.0003 square inches” ([¶0011], emphasis added] which clearly reads on Applicant’s claimed range of “about 0.0001 square inch to 0.0003 square inch.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, and Donofrio to use any art-recognized lumen cross sectional area for a lumen (that exists between an inner diameter of an introducer or tube and an outer diameter of a device positioned coaxially or concentrically within the introducer or tube) used to deliver a fluid to a treatment site, including a cross sectional area of about 0.0003 square inches (which reads on Applicant’s claimed range of “about 0.0001 square inch to 0.0003 square inch”), as taught by Brimhall, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
36.	Regarding claim 15, the combination of Godara and Ramee teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Ramee further teaches wherein the liquid [e.g., saline] is supplied to the side port [side port (23)] via tubing [flexible tubing (23a)] connected to the liquid introduction apparatus [syringe (not shown) – connected to tubing (23a) via stopcock (23b)] [col. 5, ll. 46-60; FIG. 1]. 
Godara (as modified above) further teaches wherein the liquid exits the distal end of the introducer [(604)] at an opening having a cross sectional area corresponding to the cross sectional area of the lumen [note: the lumen is the space between the outer diameter of the probe (100) and the inner diameter of the introducer (604), and therefore is in the form of annular ring; when the probe (100) is fully disposed within the introducer (604), the distal end of the probe protrudes or extends from the distal end of the cannula [e.g., ¶[0093]]; as such, the opening is the opening formed by the lumen at the distal end of the introducer (it has a circular cross sectional shape); further, since the opening is the opening formed by the lumen at the distal end of the introducer, it will necessarily have the same cross sectional area as the lumen].
A.	WIDTH
While Ramee teaches allowing for desired device configurations depending on a particular procedure (col. 7, line 58 – col. 8, line 6), as well as providing multiple introducer sheaths having different sizes of sheath lumens and/or outer profiles or lengths (col. 8, ll. 7-18), the combination of Godara and Ramee, as set forth above, does not teach the width of the lumen (which is in the form of annular ring), namely:  
wherein a width of the annular ring ranges from about 0.00175 inches to 0.003 inches.
Donofrio, in a similar field of endeavor, teaches an elongated sleeve member (12) having a bore (26) for receiving an instrument [e.g., an endoscope shaft (36)] therein [Donofrio, col. 2, line 66 – col. 3, line 13; FIG. 2].  With reference to FIGS. 2-3, the internal diameter of the bore (26) of sleeve (12) is greater than the outside diameter of the endoscope shaft (36) by a predetermined amount of approximately 0.002 to 0.012 inches, thereby resulting in an annular irrigation channel or space (86) [col. 3, line 65 – col. 4, line 34; FIGS. 2-3].  The value of 0.002 inches falls within Applicant’s claimed range of “about 0.00175 inches to 0.003 inches.”  
            	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara and Ramee to use any art-recognized lumen width for a lumen (that exists between an inner diameter of an introducer or tube and an outer diameter of a device positioned coaxially or concentrically within the introducer or tube) used to deliver a liquid solution to a treatment site, including a width of 0.002 inches (which falls within Applicant’s claimed range of “about 0.00175 inches to 0.003 inches”), as taught by Donofrio, depending on the particular/desired procedure.  Further, courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	B.	CROSS-SECTIONAL AREA
Finally, the combination of Godara, Ramee, and Donofrio, as set forth above, does not teach the following limitation concerning the cross sectional area of the annular ring:  
a cross sectional area of the annular ring ranges from about 0.0001 square inch to 0.0003 square inch.
	Brimhall, in a similar field of endeavor [intravenous (IV) catheters used for directing fluid into or withdrawing fluid from a patient - ¶[0002]], teaches a catheter and introducer needle assembly (10) including a catheter (20) having a central bore (120) that receives needle annular space (60) (see FIG. 2A) is defined between the catheter and the needle [¶[0026]; FIG. 2A].  
Brimhall additionally teaches that a side port (22) is in fluid communication with the annular space (60) in the catheter (20) so that fluid infused through extension tube (50) will pass into the patient once catheter (20) is properly positioned in the patient (even if the needle is still in position in the catheter) [¶[0027]].
Brimhall further explicitly teaches that “the annular space has a cross sectional area of about 0.0003 square inches” ([¶0011], emphasis added] which clearly reads on Applicant’s claimed range of “about 0.0001 square inch to 0.0003 square inch.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, and Donofrio to use any art-recognized lumen cross sectional area for a lumen (that exists between an inner diameter of an introducer or tube and an outer diameter of a device positioned coaxially or concentrically within the introducer or tube) used to deliver a fluid to a treatment site, including a cross sectional area of about 0.0003 square inches (which reads on Applicant’s claimed range of “about 0.0001 square inch to 0.0003 square inch”), as taught by Brimhall, depending on the particular/desired procedure.  Further, courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
37.	Regarding claim 16, the combination of Godara, Ramee, Donofrio, and Brimhall teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Further, as modified, it would be obvious to remove the liquid introduction apparatus [syringe] after delivering the liquid [the syringe would be detachable from the tubing [(23a)], and 
38.	Regarding claim 17, the combination of Godara, Ramee, Donofrio, and Brimhall teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Ramee further teaches wherein the side port [side port (23)] is located adjacent the proximal end of the introducer [as broadly as claimed, and as clearly seen in FIG. 1, side port (23) is located adjacent the proximal end of introducer (10) – col. 4, ll. 34-40; col. 5, ll. 22-31; FIG. 1].
39.	Regarding claim 18, the combination of Godara, Ramee, Donofrio, and Brimhall teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Ramee further teaches wherein the liquid tight seal is formed between the introducer hub [(20)] and the probe hub [e.g., col. 5, ll. 22-41; col. 7, ll. 47-57; & FIG. 1], and 
and wherein engagement between the introducer hub [(20)] and the probe hub fixes a position of the probe in place relative to the introducer hub [see col. 8, ll. 32-36; FIG. 1].
40.	Regarding claim 19, the combination of Godara, Ramee, Donofrio, and Brimhall teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Ramee further teaches wherein the side port [side port (23)] is defined by the introducer hub [introducer sheath hub (20)] coupled to the proximal end [(12)] of the introducer [(10)] [clearly seen in FIG. 1],
wherein the side port [(23)] comprises a T-joint, wherein the T-joint connects the proximal region of the probe to the proximal end of the introducer [as broadly as claimed, side 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, Donofrio, and Brimhall such that the side port is defined by an introducer hub coupled to the proximal end of the introducer, the side port is part of a T-joint, wherein the T-joint connects the proximal region of the probe to the proximal end of the introducer, since such modification amounts merely to the use of a known joint configuration in a known manner, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
41.	Regarding claim 20, the combination of Godara, Ramee, Donofrio, and Brimhall teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Ramee further teaches wherein the T-joint forms the liquid tight seal with the proximal region of the probe via a hub connecting the T-joint to the proximal region of the instrument inserted in the introducer [col. 5, line 61 – col. 6, line 2; col. 9, ll. 1-18; col. 9, ll. 37-45; FIG. 1].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Godara, Ramee, Donofrio, and Brimhall such that the T-joint forms the liquid tight seal with the proximal region of the probe via a hub connecting the T-joint to the proximal region of the probe, since the hub includes the side port, and the liquid-tight seal formed between the proximal region of the probe and the proximal end of the introducer provides the advantage of preventing the flow of blood or other fluids (such as the saline introduced through the side port of the sheath hub) out of the proximal end of the introducer [Ramee, col. 5, ll. 32-41].


Response to Arguments
42.	As noted above, the 02/28/22 Amendment has overcome the claim objections and the rejections under §§ 112(b) previously set forth in the 11/29/21 Action.
43.	The rejections under § 103 have been updated to address the new claim limitations, and maintained.  
44.	Applicant’s arguments concerning Godara, Ramee, and the rejection under § 103  [02/28/22 Amendment, pgs. 8-9] have been fully considered but they are not persuasive.
45.	The crux of Applicant’s argument is that Ramee fails to teach a liquid exiting the lumen:
… the Examiner has consistently relied upon the Ramee disclosure at col. 5, lines 52-57 to show the liquid exit. The Applicant respectfully points out, however, that the cited portion of Ramee only discloses that the liquid may be “infused” into the “passage 25 [of the proximal hub] and the lumen 16.” This portion of the disclosure never shows or suggests how the liquid exits, when the liquid exits, or if the liquid exits at all. The Examiner noted during the above noted interview that, in his opinion, the liquid would logically exit Ramee’s lumen 11 around the inserted device 50 of FIG. 1.

The Applicant respectfully submits that the Examiner’s presumption of a logical exit for the liquid fails to account for the fact that Ramee never explicitly or implicitly supports that presumption. Ramee discusses the liquid entering the passage (25) and the lumen (16), but the discussion of when or if the liquid exits is missing, unless one inappropriately reads the liquid exit into FIG. 1. 

02/28/22 Amendment, pgs. 8-9, emphasis added.
	This argument is not compelling.  Ramee clearly and unambiguously teaches that a purpose of the lumen is for delivering fluids or other flowable agents or materials therethrough:
The lumen 16 may be sized for receiving a guide wire, procedure catheter, cardiac lead, needle, or other medical device or instrument (not shown), and/or for delivering fluids or other flowable agents or materials therethrough, as described further below.



	As the foregoing passage makes clear, the lumen in Ramee can receive a medical device or instrument, and be used to deliver fluids/agents/materials therethrough.	
	Structurally, Ramee clearly and unambiguously teaches that the distal end of introducer sheath (10) is open (and therefore clearly capable of serving as a liquid exit), as Ramee teaches that a device inserted therethrough can be extended past the distal end (i.e., through the opening at the distal end of the introducer):
… the dilator distal portion 54 extends a predetermined distance from an outlet 15 of the introducer sheath 10 when the connectors 28, 58 are fully engaged.

Ramee, col. 8, ll. 41-43, emphasis added; see also FIG. 1.

	Still further, Ramee clearly and unambiguously teaches that fluid can flow around one or more instruments inserted into the lumen (i.e., when the instrument is in the introducer sheath):
For example, a source of saline or other fluid, e.g., a syringe (not shown), may be coupled to the stopcock 23b to infuse fluid through the side port 23 into the passage 25 and lumen 16, e.g., around one or more instruments introduced into the passage 25 and lumen 16.

Ramee, col. 5, ll. 52-57, emphasis added.  

	There is no explicit teaching in Ramee that a liquid (i.e., a deliverable fluid, flowable agent, or other material) doesn’t exit the introducer at the distal end, while the passages cited above certainly imply that it would exit the distal end.  Indeed, one of ordinary skill in the art reading the foregoing passages of Ramee would understand and appreciate that a liquid introduced via the side port would pass through and exit the lumen between the outer diameter of the instrument (inserted in the introducer) and the inner diameter of the introducer.  Otherwise, there would be no apparent reason to introduce fluids, other flowable agents or materials into introducer sheath (10) in Ramee if they never left the introducer at all.  For this reason, Applicant’s argument is not persuasive.
narrowly on an alternative procedure in Ramee [col. 9, line 50], wherein a dilator is removed from the introducer sheath, in an effort to bolster its argument: 
Instead, Ramee goes to great lengths at Col. 9, lines 46-61 to explain how the dilator (50) of FIG. 1 is removed to provide the sheath 10 with access to a body lumen. The Applicant respectfully submits, therefore, that the liquid introduced into Ramee’s lumen (16) could exit only after a device such as Ramee’s dilator (50) has been removed. This is also a logical conclusion, given that Ramee never shows or suggests where the liquid goes when Ramee’s dilator is positioned within the lumen.

02/28/22 Amendment, pg. 9.

	This argument is not persuasive because, as noted above, it focuses narrowly on an alternative procedure, while ignoring the numerous other teachings in Ramee concerning use of a variety of different medical instruments/devices with introducer sheath (10) [see, e.g., col. 1, line 66 - col. 2, line 2; col. 4, ll. 43-47; col. 5, ll. 55-57; col. 9, ll. 1-18; and col. 10, ll. 7-11].
46.	In view of the foregoing, and when properly considered as a whole, the combination of Godara and Ramee renders independent claims 1 & 14 obvious under § 103.   Applicant’s arguments have failed to establish otherwise.  

Conclusion
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BCB/
Examiner, Art Unit 3794
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794